Name: Commission Regulation (EC) No 1955/1999 of 13 September 1999 on the transport of pigmeat to Russia
 Type: Regulation
 Subject Matter: Europe;  trade policy;  animal product;  organisation of transport;  distributive trades
 Date Published: nan

 EN Official Journal of the European Communities14. 9. 1999 L 242/13 COMMISSION REGULATION (EC) No 1955/1999 of 13 September 1999 on the transport of pigmeat to Russia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural prod- ucts to the Russian Federation (1), and in particular Article 4(2) thereof, Whereas: (1) Commission Regulation (EC) No 111/1999 (2), as amended by Regulation (EC) No 1125/1999 (3), lays down general rules for the application of Regulation (EC) No 2802/98. (2) An invitation to tender was opened by Commission Regulation (EC) No 1135/1999 (4), as amended by Regu- lation (EC) No 1773/1999 (5), for the purpose of awarding contracts for the supply of a number of lots of pigmeat to be delivered to Community stores. A new invitation to tender should be opened to award contracts for the transport of that pigmeat from the Community stores to Russia. (3) The supply of 11 200 tonnes in three separate lots should be organised. (4) The special conditions applicable to that supply opera- tion should be defined as a supplement to the provisions laid down in Regulation (EC) No 111/1999 and the entry into force of those conditions should be immediate. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport for a total of 11 200 tonnes net of pigmeat in three separate lots as defined in Annex I as a supply operation covered by Article 2(1)(b) of Regulation (EC) No 111/1999, in accordance with that Regulation and this Regula- tion. Article 2 1. For each of the lots, supply shall comprise:  take-over at the stage laid down in paragraph 2, and  transport by suitable means to the destinations to arrive no later than the dates laid down in Annex I. Sea transport must be undertaken by a single vessel in the case of goods to be delivered by a given date to a given port of destina- tion or transhipment. For lots 2 and 3, transport shall be exclusively by land. 2. The lots of pigmeat must be kept available for the successful tenderers in the cold stores listed in Annex II. Removal from each store must take place from the dates laid down in Annex II in conformity with the minimum loading rate. After expiry of 10 working days after the above dates and of the period required for removal from the stores taking into account the minimum loading rates laid down in Annex II, the successful tenderer shall be obliged to reimburse the Commis- sion for all costs incurred by the latter as a result of the delay in takeover (parking, insurance, security, securities, etc.) as laid down in Article 7a(1) of Regulation (EC) No 111/1999. Article 3 1. Tenders shall be lodged with the intervention agencies, whose addresses and lots are given in Annex II. The time limit for lodging tenders shall expire on 21 September 1999 at 12 noon (Brussels time). Should a lot not be successfully tendered for by the end of this period, tenders may be lodged for a second period expiring on 5 October 1999 at 12 noon (Brussels time). In that case, all the dates in Article 2 and Annex I shall be extended by 14 days. 2. Tenders shall cover the cost of transport of all the quant- ities in one lot to be taken over at the cold stores laid down in Article 2(2) and to be supplied to the destination laid down in Annex I. 3. If the tenderer declares in writing on lodging his tender that he will lodge a new tender if a second period for lodging tenders is opened, the intervention agency shall retain the originals of the tendering security and the undertaking by the financial body to lodge a supply security as referred to in Article 5(1)(h) and (i) of Regulation (EC) No 111/1999 until it receives the Commission decision on the tenders lodged during the second period. In such a case, by derogation from the above provision, the second tender shall not be accompanied by the originals of the two documents. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. (4) OJ L 135, 29.5.1999, p. 85. (5) OJ L 211, 11.8.1999, p. 46. EN Official Journal of the European Communities 14. 9. 1999L 242/14 Article 4 1. The tendering security shall be EUR 25/tonne of pigmeat to be delivered. 2. The supply security shall be EUR 1 718/tonne of pigmeat to be delivered. It must be lodged in accordance with Article 7(1) of Regulation (EC) No 111/1999 in favour of the interven- tion agency indicated in Article 3 for the lot in question. Article 5 The takeover certificate drawn up in accordance with Annex I to Regulation (EC) No 111/1999 shall be issued at the destina- tions by the control body designated by the Commission and signed by the authorities listed in Annex III. Article 6 For the purposes of Article 13 of Regulation (EC) No 111/1999, the payment on account shall be made on presenta- tion of a removal certificate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within 15 days of presentation of the application for the payment accompanied by the requisite supporting documents. Article 7 The successful tenderer shall ensure that the special stamp shown in the Annex to Commission Regulation (EC) No 385/1999 (1) is inserted in the transport documents. Article 8 If, during transport, it proves necessary to change the route indicated in the tender, the successful tenderer must imme- diately inform the Commission, the control body and the intervention agency concerned thereof. Article 9 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities14. 9. 1999 L 242/15 Lot 1 Lot 2 Lot 3 ANNEX I PIGMEAT Final destinations These destinations are indicated for the purposes of drawing up the transport documents and selecting the means of transport (railway wagons/trucks) in the event of transport by land. However, the tendered price must be based not on the final destination but on the frontier point. Region of Pskov 500 Region of Smolensk 500 Region of Tver 500 500 Region of Tula 500 500 350 Region of Yaroslavl' 500 500 350 Region of Ryazan 500 Region of Nizhniy-Novgorod 180 Region of Belgorod 500 Region of Samara 500 520 Republic of Marii El 350 Region of Sverdlovsk 500 1 000 Region of Kemerovo 500 750 Region of Kurgan 350 Territory of Krasnoyarsk 500 350 Total 3 000 5 200 3 000  Delivery stage: product not unloaded, either at the Krasnoye frontier point or at the port of St. Petersburg.  Means of transport: each lot must be transported either in its entirety by sea in accordance with the second indent of Article 2(1) or in its entirety by land. In the latter event, if certain final destination regions are supplied by rail and others by truck, tenders must be accompanied by two breakdowns drawn up in accordance with Annex II to Regulation (EC) No 111/1999 and the sum tendered must be equivalent to the weighted average of the costs per tonne. The tender must indicate the quantities used to determine the weighted average.  Time limits for arrival at Krasnoye frontier point in the case of land transport:  Lot No 1: 20 November 1999  Lot No 2: 10 December 1999  Lot No 3: 5 December 1999.  Final dates for arrival at the port in the case of sea transport:  Lot No 1: 18 November 1999. EN Official Journal of the European Communities 14. 9. 1999L 242/16 Tonnes Minimum dailyloading rate Date available Tonnes Minimum dailyloading rate Date available Tonnes Minimum dailyloading rate Date available ANNEX II Lot 1: 3 000 tonnes 500 SFD Lebensmittel Vertriebs GmbH Hafenstr. 30 D-18439 Stralsund 100 11.10.1999 2 000 Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG RoÃ lauerstraÃ e 51 D-39261 Zerbst 200 11.10.1999 500 MUK Logistik GmbH Westring 6 D-49201 Dissen T.W. 100 11.10.1999 Lot 2: 5 200 tonnes 3 500 Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG Im Gewerbegebiet HeidmÃ ¼hle 1 D-26419 Schortens 300 25.10.1999 1 000 Nordfrost KÃ ¼hl- und Lagerhaus GmbH &amp; Co. KG RoÃ lauerstr. 51 D-39261 Zerbst 100 25.10.1999 300 Loblein Fleischzentrum Kiel GmbH Edisonstr. 20 D-24145 Kiel 100 25.10.1999 400 Hindelang Spedition GmbH  KÃ ¼hlhaus WÃ ¶rnitz Bastenauerstr. 14 D-91637 WÃ ¶rnitz 100 25.10.1999 Lot 3: 3 000 tonnes 1 000 Daalimpex Coldstore BV Velserkade 3 1951 NK Velsen Nederland 100 11.10.1999 1 000 Grolleman Exploitatie MaatschappÃ ³ BV Industrieweg 23 8121 BZ Olst Nederland 100 25.10.1999 500 Vrieshuis de Groene Gemaalweg 3 8313 PP Rutten Nederland 100 25.10.1999 500 E.F.F ZI de l'Aumaillerie F-35300 FougÃ ¨res 100 25.10.1999 EN Official Journal of the European Communities14. 9. 1999 L 242/17 Addresses of intervention agencies: Lots 1 and 2 BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 Postfach 18 0203 D-60322 Frankfurt am Main Tel. (49-69) 15 64 704/755 Fax (49-69) 15 64 790/791 Lot 3 Laser Regio Zuidoost Slachthuisstraat 72 Postbus 965 6040 AZ Roermond Nederland Tel. (31) 475 35 54 44 Fax (31) 475 31 89 39 EN Official Journal of the European Communities 14. 9. 1999L 242/18 ANNEX III Place of takeover: In accordance with the delivery stage resulting from the means of transport used by the tenderer, in accordance with Annex I. Authorities empowered to sign the takeover certificates: (a) St Petersburg VO Prodintorg 103084 Moscow Ul. Mjasnitskaya, 47 (b) Susemka, Bryansk and Smolensk for customs formalities for trucks VO Prodintorg 103084 Moscow Ul. Mjasnitskaya, 47 (c) Krasnoye for customs formalities for railway wagons VO Prodintorg 103084 Moscow Ul. Mjasnitskaya, 47